 


110 HR 5788 RH: Halting Airplane Noise to Give Us Peace Act of 2008
U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 580
110th CONGRESS 2d Session 
H. R. 5788
[Report No. 110–900] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2008 
Mr. DeFazio (for himself, Mr. Costello, Mr. Petri, Mr. Duncan, Mr. Oberstar, Mr. Lipinski, Mr. Filner, Mr. Cohen, Mr. Boozman, Mr. Capuano, and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

September 28, 2008
Additional sponsors: Ms. Matsui, Ms. Hirono, Mrs. Myrick, Mr. Blumenauer, Mr. Baird, Mr. Udall of Colorado, Mr. Wamp, Ms. DeGette, Mrs. Tauscher, Mr. Farr, Ms. McCollum of Minnesota, Mr. Hinojosa, Mr. Hill, and Mr. Rothman


September 28, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic

A BILL 
To amend title 49, United States Code, to establish prohibitions against voice communications using a mobile communications device on commercial airline flights, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Halting Airplane Noise to Give Us Peace Act of 2008. 
2.Prohibitions against voice communications using mobile communications devices on scheduled flights 
(a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following: 
 
41724.Prohibitions against voice communications using mobile communications devices on scheduled flights 
(a)Interstate and intrastate air transportation 
(1)In generalAn individual may not engage in voice communications using a mobile communications device in an aircraft during a flight in scheduled passenger interstate air transportation or scheduled passenger intrastate air transportation. 
(2)Flight crew and flight attendantsThe prohibition described in paragraph (1) shall not apply to a member of the flight crew or flight attendants on an aircraft. 
(b)Foreign air transportation 
(1)In generalThe Secretary of Transportation shall require all air carriers and foreign air carriers to adopt the prohibition described in subsection (a) with respect to the operation of an aircraft in scheduled passenger foreign air transportation. 
(2)Alternate prohibitionIf a foreign government objects to the application of paragraph (1) on the basis that paragraph (1) provides for an extraterritorial application of the laws of the United States, the Secretary shall waive the application of paragraph (1) to a foreign air carrier licensed by that foreign government at such time as an alternative prohibition on voice communications using a mobile communications device during flight is negotiated by the Secretary with such foreign government through bilateral negotiations. 
(c)DefinitionsIn this section, the following definitions apply: 
(1)FlightThe term flight means the period beginning when an aircraft takes off and ending when an aircraft lands. 
(2)Voice communications using a mobile communications device 
(A)InclusionsThe term voice communications using a mobile communications device includes voice communications using— 
(i)a commercial mobile radio service or other wireless communications device; 
(ii)a broadband wireless device or other wireless device that transmits data packets using the Internet Protocol or comparable technical standard; or 
(iii)a device having voice override capability. 
(B)ExclusionSuch term does not include voice communications using a phone installed on an aircraft. 
(d)Safety regulationsThis section shall not be construed to affect the authority of the Secretary to impose limitations on voice communications using a mobile communications device for safety reasons. 
(e)RegulationsThe Secretary shall prescribe such regulations as are necessary to carry out this section. . 
(b)Clerical amendmentThe analysis for such subchapter is amended by adding at the end the following: 
 
 
Sec. 41724. Prohibitions against voice communications using mobile communications devices on scheduled flights.  . 


1.Short titleThis Act may be cited as the Halting Airplane Noise to Give Us Peace Act of 2008.
2.Prohibitions against voice communications using mobile communications devices on scheduled flights
(a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following:

41724.Prohibitions against voice communications using mobile communications devices on scheduled flights
(a)Interstate and intrastate air transportation
(1)In generalAn individual may not engage in voice communications using a mobile communications device in an aircraft during a flight in scheduled passenger interstate air transportation or scheduled passenger intrastate air transportation.
(2)ExceptionsThe prohibition described in paragraph (1) shall not apply to—
(A)a member of the flight crew or flight attendants on an aircraft; or
(B)a Federal law enforcement officer acting in an official capacity.
(b)Foreign air transportation
(1)In generalThe Secretary of Transportation shall require all air carriers and foreign air carriers to adopt the prohibition described in subsection (a) with respect to the operation of an aircraft in scheduled passenger foreign air transportation.
(2)Alternate prohibitionIf a foreign government objects to the application of paragraph (1) on the basis that paragraph (1) provides for an extraterritorial application of the laws of the United States, the Secretary may waive the application of paragraph (1) to a foreign air carrier licensed by that foreign government until such time as an alternative prohibition on voice communications using a mobile communications device during flight is negotiated by the Secretary with such foreign government through bilateral negotiations.
(c)DefinitionsIn this section, the following definitions apply:
(1)FlightThe term flight means the period beginning when an aircraft takes off and ending when an aircraft lands.
(2)Voice communications using a mobile communications device
(A)InclusionsThe term voice communications using a mobile communications device includes voice communications using—
(i)a commercial mobile radio service or other wireless communications device;
(ii)a broadband wireless device or other wireless device that transmits data packets using the Internet Protocol or comparable technical standard; or
(iii)a device having voice override capability.
(B)ExclusionSuch term does not include voice communications using a phone installed on an aircraft.
(d)Safety regulationsThis section shall not be construed to affect the authority of the Secretary to impose limitations on voice communications using a mobile communications device for safety reasons.
(e)RegulationsThe Secretary shall prescribe such regulations as are necessary to carry out this section..
(b)Clerical amendmentThe analysis for such subchapter is amended by adding at the end the following:


41724. Prohibitions against voice communications using mobile communications devices on scheduled flights..
 

September 28, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
